DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
 
	 Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2020.
Specification

para. 0032 describes VG1 is the control signal for the high-side switch of a first switch pair, VG2 is the control signal for the low-side switch of the first switch pair, VG3 is the control signal for the high- side switch of a second switch pair, and VG4 is the control signal for the low-side switch of the second switch pair. And in the timing diagram 300, VG1 is a PWM signal with a duty-cycle of around 80%, while VG2 is a complementary (inverse) PWM signal with a duty-cycle of around 20%. Para. 0035 describes “As represented in the timing diagram 600, the PWM signals (VG1, VG2, VG3, and VG4) are a function of the counter ramp control signal 602 relative to an upper threshold (DA) and a lower threshold (DB).” 
However, para. 0060 describes “a multiphase switching converter controller method (e.g., performed by the controller 106 in FIG. 1, the controller 506 in FIG. 5, or the controller 1200 in FIG. 12) includes generating a first set of gate drive signals (e.g., any of VG1 and VG2, VG3 and VG4, or VG5 and VG5) generating a second set of gate drive signals (e.g., another of VG1 and VG2, VG3 and VG4, or VG5 and VG5), where the first set of gate drive signals is phase-shifted relative to the second set of gate drive signals. The method also includes providing the first set of gate drive signals to a first switch pair of a three-phase inverter (e.g., a respective switch pair corresponding to Q1 and Q2, Q3 and Q4, or Q5 and Q6) and providing the second set of gate drive signals to a second switch pair of the three-phase inverter (e.g., another respective switch pair corresponding to Q1 and Q2, Q3 and Q4, or Q5 and Q6) while the first set of gate drive signals are being provided to the first switch pair. In some examples, generating the first set of gate drive signals includes generating a first high-side control signal with a first duty-cycle, and generating a first low-side control signal with a complementary duty-cycle relative to the first duty-cycle. Also, generating the second set of gate drive signals includes generating a 
In addition, paras. 0049-0054 describes “[0049] FIG. 13 is a timing diagram 1300 showing PWM signals for different phases (e.g., AB, AC, BC, BA, CA, and CB) of a control cycle in accordance with some examples. In the example of FIG. 13, there are six control signals, VGATOP, VGABOT, VGB_TOP VGB_BOT, VGC_TOP, and VGC_BOT. Specifically, VGA_TOP is the control signal for the high-side switch (e.g., Q1) of a first switch pair corresponding to phase A, VGA_BOT is the control signal for the low-side switch (e.g., Q2) of the first switch pair corresponding to phase A, VGB_TOP is the control signal for the high-side switch (e.g., Q3) of a second switch pair corresponding to phase B, VGB_BOT is the control signal for the low-side switch (e.g., Q4) of the second switch pair corresponding to phase B, VGc_TOP is the control signal for the high-side switch (e.g., Q5) of a third switch pair corresponding to phase C, and VGC_BOT is the control signal for the low-side switch (e.g., Q6) of the third switch pair corresponding to phase C. [0050] In phase AB (a first 60 degree interval of a 360 degree control cycle), VGA_TOP is a PWM signal with a first duty-cycle (e.g., 80%) and VGA_BOT is a PWM signal with a second duty-cycle (e.g., 20%) complementary to the first duty-cycle. Also, VGB_TOP is a PWM signal with the second duty-cycle (e.g., 20%), where VGB_TOP is phase-shifted relative to VGA_BOT. Also, VGBBOT is a PWM signal with the first duty-cycle (e.g., 80%), where VGB_BOT is phase- shifted relative to VGA_TOP. In phase AB, VGc_TOP and VGc_BOT are not used. [0051] In phase AC (a second 60 degree interval of a 360 degree control cycle), VGATOP and VGA_BOT are the same as in phase AB. Also, VGc_TOP is a PWM signal with the second duty-cycle (e.g., 20%), where VGc_TOP is phase-
Paras. 0049-54 indicates that VGA_TOP, VGA_BOT, VGB_TOP, VGB_BOT, VGC_TOP, and VGC_BOT in fig. 13 are the PWM signals. However, these PWM signals having features of gate drive signals recited in claim 3 and claim 17. It appears that the original disclosure has used the term PWM signals for describing both PWM signals and gate drive signals.
It appears that the original disclosure has used the term PWM signals for describing both PWM signals and gate drive signals.
Appropriate correction is required. The correction must not contains new matters.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “wherein the controller is coupled to the gate driver circuitry providing a first set of pulse-width modulation (PWM) signals together with a second set of PWM signals, wherein the first set of PWM signals is phase-shifted relative to the second set of PWM signals. wherein the first set of PWM signals includes a high-side PWM signal  with a first duty-cycle  and a low-side PWM signal with a complementary duty-cycle relative to the first duty-cycle, and wherein the second set of PWM signals includes a high-side PWM signal with the complementary duty-cycle and a low-side PWM signal with the first duty-cycle”, which contains new matters/subject matter which was not described in the specification in such a way as to 
In addition, para. 0032 describes VG1 is the control signal for the high-side switch of a first switch pair, VG2 is the control signal for the low-side switch of the first switch pair, VG3 is the control signal for the high- side switch of a second switch pair, and VG4 is the control signal for the low-side switch of the second switch pair. And in the timing diagram 300, VG1 is a PWM signal with a duty-cycle of around 80%, while VG2 is a complementary (inverse) PWM signal with a duty-cycle of around 20%. Para. 0035 describes “As represented in the timing diagram 600, the PWM signals (VG1, VG2, VG3, and VG4) are a function of the counter ramp control signal 602 relative to an upper threshold (DA) and a lower threshold (DB).” 
However, para. 0060 describes “a multiphase switching converter controller method (e.g., performed by the controller 106 in FIG. 1, the controller 506 in FIG. 5, or the controller 1200 in FIG. 12) includes generating a first set of gate drive signals (e.g., any of VG1 and VG2, VG3 and VG4, or VG5 and VG5) generating a second set of gate drive signals (e.g., another of VG1 and VG2, VG3 and VG4, or VG5 and VG5), where the first set of gate drive signals is phase-shifted relative to the second set of gate drive signals. The method also includes providing the first set of gate drive signals to a first switch pair of a three-phase inverter (e.g., a respective switch pair corresponding to Q1 and Q2, Q3 and Q4, or Q5 and Q6) and providing the second set of gate drive signals to a second switch pair of the three-phase inverter (e.g., another respective switch pair corresponding to Q1 and Q2, Q3 and Q4, or Q5 and Q6) while the first set of gate 
In addition, paras. 0049-0054 describes “[0049] FIG. 13 is a timing diagram 1300 showing PWM signals for different phases (e.g., AB, AC, BC, BA, CA, and CB) of a control cycle in accordance with some examples. In the example of FIG. 13, there are six control signals, VGATOP, VGABOT, VGB_TOP VGB_BOT, VGC_TOP, and VGC_BOT. Specifically, VGA_TOP is the control signal for the high-side switch (e.g., Q1) of a first switch pair corresponding to phase A, VGA_BOT is the control signal for the low-side switch (e.g., Q2) of the first switch pair corresponding to phase A, VGB_TOP is the control signal for the high-side switch (e.g., Q3) of a second switch pair corresponding to phase B, VGB_BOT is the control signal for the low-side switch (e.g., Q4) of the second switch pair corresponding to phase B, VGc_TOP is the control signal for the high-side switch (e.g., Q5) of a third switch pair corresponding to phase C, and VGC_BOT is the control signal for the low-side switch (e.g., Q6) of the third switch pair corresponding to phase C. [0050] In phase AB (a first 60 degree interval of a 360 degree control cycle), VGA_TOP is a PWM signal with a first duty-cycle (e.g., 80%) and VGA_BOT is a PWM signal with a second duty-cycle (e.g., 20%) complementary to the first duty-cycle. Also, VGB_TOP is a PWM signal with the second duty-cycle (e.g., 20%), where VGB_TOP is phase-shifted relative to VGA_BOT. Also, VGBBOT is a PWM signal with the 
Paras. 0049-54 indicates that VGA_TOP, VGA_BOT, VGB_TOP, VGB_BOT, VGC_TOP, and VGC_BOT in fig. 13 are the PWM signals. However, these PWM signals having features of gate 
Claims 3 and 5-7 are rejected based on the dependency from claim 1.

Claim 3 recites “the controller is configured to direct the gate driver circuitry to provide a first set of gate drive signals and a second set of gate drive signals to each of the plurality of switch pairs in different 120 degree intervals of a 360 degree control cycle, wherein the different 120 degree intervals are spaced from each other by 60 degrees, which contains new matters/subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The gate driver circuitry do not provide PWM signals as well as gate drive signals.
In addition, para. 0032 describes VG1 is the control signal for the high-side switch of a first switch pair, VG2 is the control signal for the low-side switch of the first switch pair, VG3 is the control signal for the high- side switch of a second switch pair, and VG4 is the control signal for the low-side switch of the second switch pair. And in the timing diagram 300, VG1 is a PWM signal with a duty-cycle of around 80%, while VG2 is a complementary (inverse) PWM signal with a duty-cycle of around 20%. Para. 0035 describes “As represented in the timing diagram 600, the PWM signals (VG1, VG2, VG3, and VG4) are a function of the counter ramp control signal 602 relative to an upper threshold (DA) and a lower threshold (DB).” 
However, para. 0060 describes “a multiphase switching converter controller method (e.g., performed by the controller 106 in FIG. 1, the controller 506 in FIG. 5, or the controller 1200 in 
In addition, paras. 0049-0054 describes “[0049] FIG. 13 is a timing diagram 1300 showing PWM signals for different phases (e.g., AB, AC, BC, BA, CA, and CB) of a control cycle in accordance with some examples. In the example of FIG. 13, there are six control signals, VGATOP, VGABOT, VGB_TOP VGB_BOT, VGC_TOP, and VGC_BOT. Specifically, VGA_TOP is the control signal for the high-side switch (e.g., Q1) of a first switch pair corresponding to phase A, VGA_BOT is the control signal for the low-side switch (e.g., Q2) of the first switch pair corresponding to phase A, VGB_TOP is the control signal for the high-side switch (e.g., Q3) of a second switch pair corresponding to phase B, VGB_BOT is the control 
Paras. 0049-54 indicates that VGA_TOP, VGA_BOT, VGB_TOP, VGB_BOT, VGC_TOP, and VGC_BOT in fig. 13 are the PWM signals. However, these PWM signals having features of gate drive signals recited in claim 3 and claim 17. It appears that the original disclosure has used the term PWM signals for describing both PWM signals and gate drive signals.
Claim 5 recites “wherein the controller is configured to select the first duty-cycle and the complementary duty-cycle based on a target pulse-width modulation (PWM) frequency and a target performance parameter’, which contains new matters/subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Para. 0028 describes “In some examples, the controller 106 is configured to direct the gate driver circuitry 110 to provide the first set of gate drive signals and the second set of gate drive signals to each of the plurality of switch pairs 112A-112N in different intervals (e.g., 120 degree intervals) of a 360 degree control cycle, wherein the different intervals are spaced from each other (e.g., by 60 degrees). In some examples, for every 60 degrees of the 360 degree control cycle, the controller is configured to direct the gate driver circuitry to maintain one of the first and second sets of gate drive signals to one of the plurality of switch pairs 112A- 112N and to transition one of the first and second sets of gate drive signals to another of the plurality of 
The controller is configured to select the first duty-cycle and the complementary duty-cycle of gate drive signals based on a target pulse-width modulation (PWM) frequency and a target performance parameter, not the first duty-cycle and the complementary duty-cycle of PWM signals.
Claims 6-7 are rejected based on the dependency from claim 5.
Similarly, the method of claim 17 is rejected. See rejections discussed in claims 1 and 3.
Claims 19-20 are rejected based on the dependency from claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe et al. (US 4,875,148) .
Regarding claim 1, Roe discloses an electrical system [e.g. fig. 2], comprising: a plurality of switch pairs [e.g. Q1-Q6], each switch pair having a high-side switch, a low-side switch, and a 

Regarding claim 3, Roe discloses the electrical system of claim 1, wherein the controller is configured to direct the gate driver circuitry to provide a first set of gate drive signals and a second set of gate drive signals to each of the plurality of switch pairs in different 120 degree intervals of a 360 degree control cycle, wherein the different 120 degree intervals are spaced from each other by 60 degrees [e.g. when choosing a start point of 120 degree interval of gate drive signals with 60 degree difference, see at least figs. 2-5, specially Switch state table in Col. 4 and figs. 2, 5].
Regarding claim 5, Roe discloses the electrical system of claim 1, wherein the controller is configured to select the first duty-cycle and the complementary duty-cycle based on a target pulse-width modulation (PWM) frequency and a target performance parameter [e.g. duty cycle].

Regarding claim 6, Roe discloses the electrical system of claim 5, wherein the target performance parameter is one of a target winding current of the motor and a target voltage switching duty-cycle of the motor.
Regarding claim 17, Roe discloses a multiphase switching converter controller method [e.g. figs 1-5], comprising: generating [e.g. 37A/37B/37C fig. 2] a first set of PWM signals; generating [e.g. 37B/37C/37A fig. 2] a second set of PWM signals, wherein the first set of PWM signals is phase-shifted relative to the second set of PWM signals; providing a first set of gate drive signals to a first switch pair [e.g.Q1, Q2/Q3, Q4/Q5, Q6 fig. 2] of a three-phase inverter; and providing a second set of gate drive signals to a second switch pair [e.g. Q3, Q4/Q5, Q6/ Q1, Q2 fig. 2] of the three-phase inverter while the first set of gate drive signals are being provided to the first switch pair; wherein generating the first set of PWM signals comprises: generating a first high-side PWM signal with a first duty-cycle [e.g. 50%]; and generating a first low-side PWM signal with a complementary duty-cycle [e.g. 50%] relative to the first duty-cycle, and wherein generating the second set of PWM signals comprises: generating a second high-side PWM signal with the complementary duty-cycle; and generating a second low-side PWM signal with the first duty-cycle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 4,875,148) in view of Sato et al. (US 7,898,233).

Regarding claim 7, Roe discloses the electrical system of claim 5, except wherein the controller comprises a digital timer or counter configured to provide an up-down ramp with an upper threshold and a lower threshold, wherein the controller selects the first duty-cycle and the complementary duty-cycle based on the upper and lower thresholds, and wherein the upper and lower thresholds are selected based on a target voltage switching duty-cycle of the motor. However, Sato discloses a controller comprises a digital timer or counter [e.g. 325/1415/1425, Col. 3 lines 16-23 Sato] configured to provide an up-down ramp with an upper threshold and a lower threshold [see at least fig. 6 of Sato] , wherein the controller selects the first duty-cycle and the complementary duty-cycle based on the upper and lower thresholds, and wherein the upper and lower thresholds are selected based on a target voltage switching duty-cycle of the motor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Roe in accordance with the teaching of Sato regarding a multiphase voltage regulator in order to provide flexible design [e.g. Col. 1 lines 56-60].

Regarding claim 19, Roe discloses the method of claim 17, except wherein generating the first set of PWM signals and generating the second set of PWM signals is based on a digital up-down timer or counter circuit, an upper threshold, and a lower threshold. However, Sato discloses generating the first set of PWM signals and generating the second set of PWM signals 

Regarding claim 20, Roe discloses the method of claim 17, except wherein generating the first set of PWM signals involves a first analog comparator with a triangular wave input and a first threshold input, and wherein generating the second set of PWM signals involves a second analog comparator with the triangular wave input and a second threshold input. However, Sato discloses generating a first set of PWM signals involves a first analog comparator with a triangular wave input and a first threshold input [see at least 315, fig. 6], and wherein generating a second set of PWM signals involves a second analog comparator with the triangular wave input and a second threshold input [see at least 315, fig. 6]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Roe in accordance with the teaching of Sato regarding a multiphase voltage regulator in order to provide flexible design [e.g. Col. 1 lines 56-60].
Response to Arguments
The amendment filed 04/20/2021 has been addressed in the above rejection sections. Applicant's arguments have been fully considered but they are not persuasive.
	Applicant's arguments have been fully considered but they are not persuasive. 

However, outputs of 37A-37C can be considered as PWM signals. For example, see at least paras. 0044 and 0057 of US 2009/0284194 to Forte. They describe that the gate drive signals T1-T6 are PWM signals. Accordingly, Roe discloses a controller [e.g. 38] coupled to the gate driver circuitry, wherein the controller is coupled to the gate driver circuitry providing a first set [e.g.Q1, Q2/Q3, Q4/Q5, Q6] of pulse-width modulation (PWM) signals together with a second set [e.g. Q3, Q4/Q5, Q6/ Q1, Q2] of PWM signals, wherein the first set of PWM signals is phase-shifted [see at least figs. 2-5, specially Switch state table in Col. 4 and figs. 2,4-5] relative to the second set of PWM signals. wherein the first set of PWM signals includes a high-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842